DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/476,326 filed on 07/08/2019. Claims 11-29 are pending. Claims 1-10 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy of application no. DE10 2017 104 743.3, filed on 03/07/2017 has been received.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  The reference character of the claim limitation "movable pressure device" in claim 1, line 4 is not found in the drawing, however, this reference 12 first occurs in the specification in para 28, line 27.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of pressure pins in claims 15, 23 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 13 and 22 are objected to because of the following informalities: the claim lamination “leaf springs” should read “a leaf spring” since neither specification nor drawing has disclosed any plurality of leaf springs. Appropriate correction is required.
Note: For the examination purpose, leaf springs have been considered. For example:  a leaf spring (US 20180087583 A1) or plurality of leaf springs (US 20180142759 A1 and WO 2017202408 A1) are known in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12, and 18, 20- 21, 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trinkenschuh et al. (WO 2016165712 A1) (hereinafter “Trinkenschuh”). (Machine translation of English version replied upon)
Regarding claim 11, Trinkenschuh teaches a clutch device (16, fig. 1, 5) comprising: a main clutch (30, fig. 5) comprising: 
a friction pack (30); 
a movable pressure device (e.g. 38, 36) for producing a pressing force on the friction pack; and 
a ramp system (32, see para 32) for moving the movable pressure device (38); 
a pilot clutch (40, see para 32, 34) for transmitting torque to the ramp system (32), comprising:
 a counter-plate (e.g. 56, 58, see para 34); and 

an inner cage (56, see para 34); and
 an outer cage (52, see para 33), wherein: the pilot clutch (40) can be opened and closed by moving the counter-plate; 
the movable pressure device (e.g. 38, 36) can be moved by a force exerted on the movable pressure device by the counter-plate (e.g. 56, 58 via a driver ring 50, see section 34 and 35); 
the friction pack (30) is mechanically connected to the inner cage (56) and the outer cage (52); 
the ramp system (32) comprises: 
a first ramp element (34)  arranged on the inner cage (56); 
a freewheel (28, see section 33) that: connects the first ramp element (34) (via 50 and 58 when the pilot clutch 40 is closed) to the inner cage (52)(see section 34, para 2);
 blocks rotary movement of the first ramp element (34) relative to the inner cage (56) in a first rotational direction; and allows rotary movement of the first ramp element (34) relative to the inner cage (56) in a second rotational direction, opposite the first rotational direction (see section 18, para 2 and section 36); and  3Attorney Docket No. E162290 WO-US U.S. Patent Application No. Not yet known 
a second ramp element (36) rotatable relative to the first ramp element; and 
the first ramp element (34), the second ramp element (36), and the pilot clutch (40) are mechanically connected to the inner cage (56) and the outer cage (52)  when the pilot clutch is closed (see section 15, para 2 and section 32).
Regarding claim 12, Trinkenschuh teaches the clutch device (16, fig. 1, 5) of claim 11, wherein the force can be exerted directly on the movable pressure device (e.g. 38, 36).
Regarding claim 18, Trinkenschuh teaches the clutch device (16, fig. 1, 5) of claim 11, wherein the freewheel (28) is arranged radially between the inner cage (56) and the first ramp element (34).
Regarding claim 20, Trinkenschuh teaches a hybrid module (fig. 1, 5) comprising: 
an internal combustion engine ( has no reference character, see section 31) comprising an output shaft (12); 
a drive train (e.g. 10) comprising an electric machine (22) mechanically coupled thereto; and  4Attorney Docket No. E162290 WO-USU.S. Patent Application No. Not yet knownthe clutch device of claim 11 (see the rejection of claim 11), wherein the output shaft (18) is releasably connectable to the drive train by means of the clutch device (30) for torque transmission.
Regarding claim 21, Trinkenschuh teaches a clutch device (16, fig. 5) comprising: 
a main clutch (30) comprising: 
an outer cage (52); 
an inner cage (56); 
a friction pack (30) comprising a plurality of friction plates (30, see section 36) each drivingly connected to one of the outer cage (52) or the inner cage (56); and 
a movable pressure device (e.g. 38, 36) for pressing the plurality of friction plates together to close the main clutch (30); 
a pilot clutch (40) comprising: 

a counter-plate (e.g. 56, see para 34) arranged to: apply a first force to the movable pressure device (e.g. 38, 36) in a first axial direction to engage the main clutch (30); or apply a second force to the friction disk in a second axial direction to close the pilot clutch (40).
Regarding claim 24 Trinkenschuh teaches a clutch device (16, fig. 5) of claim 21 wherein the pilot clutch further comprises: 
a ramp system comprising: 
a first ramp element (34) connected to the inner cage (56) by a freewheel (28) that blocks rotary movement of the first ramp element relative to the inner cage in a first rotational direction and allows rotary movement of the first ramp element in a second rotational direction, opposite the first rotational direction; (see section 18, para 2 and section 36) and,  5Attorney Docket No. E162290 WO-US U.S. Patent Application No. Not yet known 
a second ramp element (36) rotatable relative to the first ramp element (34) and arranged to apply a third force, greater than the first force, to the movable pressure device in the first axial direction to engage the main clutch (30) when the pilot clutch (40) is closed. (see section 9)
Regarding claim 25, Trinkenschuh teaches a clutch device (16, fig. 5) of claim 24 wherein the friction disk (58) is disposed axially between the counter-plate (56) and the second ramp element (36).
Regarding claim 26, Trinkenschuh teaches a clutch device (16, fig. 5) of claim 24 wherein the freewheel (28) is arranged radially between the inner cage (56) and the first ramp element (34).
Claims 21-23 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finkenzeller (WO 2017202408 A1) (hereinafter “Finkenzeller”). (Machine translation of English version replied upon)
Regarding claim 21, Finkenzeller teaches a clutch device (10, fig. 1) comprising: 
a main clutch (10) comprising: 
an outer cage (15); 
an inner cage (16); 
a friction pack (11) comprising a plurality of friction plates (11, see section 29) each drivingly connected to one of the outer cage (15) or the inner cage (16); and 
a movable pressure device (e.g. 12) for pressing the plurality of friction plates together to close the main clutch (10); (see section 36, para 1)
a pilot clutch (40) comprising: 
a friction disk (41) rotationally fixed to the outer cage (15); and 
a counter-plate (42) arranged to: apply a first force (e.g. 14, 45, see section 29, 34-37, para 3 and sec. 43-44) to the movable pressure device (e.g. 12) in a first axial direction (43) to engage the main clutch (10); or 
apply a second force to the friction disk (41) in a second axial direction to close the pilot clutch (40). (see section 32-34)
Regarding claim 22-23, Finkenzeller teaches the clutch device (10, fig. 1) of claim 21, 

a plurality of pressure pins (has no reference character, see section 15, 36 and 40) arranged to displace the counter-plate (42) to apply the first force or the second force (45, see section 43-44)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 19, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Trinkenschuh et al. (WO 2016165712 A1) (hereinafter “Trinkenschuh”) in view of Finkenzeller (WO 2017202408 A1) (hereinafter “Finkenzeller”). 
Regarding claim 13-17 Trinkenschuh teaches the clutch device (16, fig. 1, 5) of claim 11, wherein the pilot clutch comprises a leaf spring (e.g. 60, see section 34, para 2).
Trinkenschuh fails to disclose wherein the pilot clutch comprises a plurality of leaf springs, an axial bearing between the ramp system and the movable pressure device; wherein the actuating device comprises a plurality of pressure pins, which act on the counter-plate; wherein the actuating device comprises a hydraulic drive mechanically coupled to the pressure pins; wherein the pressure pins are movably supported in the second ramp element.
Finkenzeller a clutch device (10, fig. 1) wherein 
a pilot clutch (40) comprises of a plurality of leaf springs (44, see section 14, 31, 35)
an axial bearing (34) between the ramp system (30) and the movable pressure device (12) (see section 31, para 3)
an actuating device (50) comprises a plurality of pressure pins (has no reference character, see section 15, 21, 36 and 40) which act on the counter-plate (42, see section 40);
wherein the actuating device (50) comprises a hydraulic drive mechanically coupled to the pressure pins (see section 16 and 20),
wherein the pressure pins are movably supported in the ramp element (e.g. 31, 32, see section 16, 31-32) so that a contact pressure can be applied to the friction pack and the torque can be transmitted from the friction pack to a drive unit in a metered manner and with only a small structural volume; as a result, fewer components and less installation space are required in hybrid module compared to conventional one. (see section 12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Trinkenschuh by adding an actuating device, leaf springs and bearing as taught by Finkenzeller in order to increase efficiency of torque transfer with a compact and cost effective design.
.
Regarding claim 19, Trinkenschuh teaches all the elements of the clutch device (16, fig. 1, 5) of claim 18, but fails to disclose wherein the inner cage is supported on a support bearing parallel to an axis of rotation of the clutch device.
 Finkenzeller discloses a clutch device (10, fig. 1), wherein the inner cage (e.g. 16, 17) is supported on a support bearing (20) parallel to an axis of rotation (1) of the clutch device (see section 30) so that the inner case can be supported by the actuating device. As a results, this support bearing preferably forms a shoulder so that it suitable for absorbing the axial or prevailing forces. (see section 19)
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Trinkenschuh by adding a support bearing as taught by Finkenzeller in order to absorb the axial or prevailing forces so that the torque can be transmitted smoothly.
As modified the clutch device would have a support bearing parallel to an axis of rotation of the clutch device.
 Regarding claim 27-29 Trinkenschuh teaches all the elements of the invention of the clutch device (16, fig. 1, 5) of claim 24, but fails to disclose an axial bearing arranged axially between the second ramp element and the movable pressure device; a plurality of pressure pins movably supported in the second ramp element and arranged to displace the counter-plate to apply the first force or the second force; a hydraulic drive mechanically coupled to the pressure pins.
Finkenzeller a clutch device (10, fig. 1) wherein 
an axial bearing (34) arranged axially between the second ramp system (32) and the movable pressure device (12); (see section 31, para 3)
a plurality of pressure pins (has no reference character, see section 15, 36) movably supported in the second ramp element (32) and arranged to displace the counter-plate to apply the first force or the second force; (42, see section 40)
a hydraulic drive mechanically coupled to the pressure pins (see section 16) so that a contact pressure can be applied to the friction pack and the torque can be transmitted from the friction pack to a drive unit in a metered manner and with only a small structural volume; as a result, fewer components and less installation space are required in hybrid module compared to conventional one (see section 12) and the axial bearing serves to absorb forces running axially as it is parallel to the axial rotation (see section 19, para 2); as a result the transmission of the torque will be smooth.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Trinkenschuh by adding an actuating device, and axial bearing as taught by Finkenzeller in order to increase efficiency of torque transfer with a compact and cost effective design.
As modified the clutch device would have an axial bearing and an actuating device with a plurality of pressure pins and a hydraulic drive.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655